Citation Nr: 0819973	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 2002 to July 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

A current diagnosis of a disability manifested by 
hypoglycemia is not demonstrated by the record.


CONCLUSION OF LAW

Service connection for reactive hypoglycemia is not 
established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, by letter dated 
in July 2006 and provided to the appellant prior to the 
November 2006 rating decision at issue, the RO: (1) informed 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claim; (2) informed him 
of the information and evidence that VA will seek to provide; 
(3) informed him of the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Moreover, since the Board is denying the veteran's 
claim for service connection, no downstream disability rating 
or effective date will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, these downstream 
elements of the veteran's claim are moot.  In any event, the 
RO provided him Dingess notice by letters dated in March 2006 
and April 2008 and he did not provide any additional evidence 
to warrant readjudicating his claim and providing a 
supplemental statement of the case (SSOC).  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) (where 
after VA provides a content-compliant VCAA notice (on all 
requisite notice elements) - albeit in an untimely manner - 
and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006)

Even if there is any deficiency in the notice to the veteran 
or the timing of such notice, it is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted: 
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The reason for the denial of this claim in that hypoglycemia 
is not a disease for which compensation can be awarded.  As 
discussed further below, hypoglycemia is a laboratory finding 
that may represent a risk factor for other diseases, but it 
is not a condition resulting in an impairment of earning 
capacity.  The Board finds that additional assistance, to 
include obtaining a VA medical examination, is not required 
under such circumstances.  See 38 C.F.R. § 3.159.  
Accordingly, additional development of this claim will not 
possibly lead to the granting of the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for service connection for hypoglycemia.  Adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran's February 2006 separation examination report 
reflects that he reported a history of low/high blood sugar 
when he was younger.  In addition, the examiner's summary and 
elaboration of all pertinent data includes the finding of 
occasional hypoglycemia controlled by dietary modification, 
no medications.  

A post-service laboratory report submitted by the veteran 
reflects fasting blood sugar (FBS) levels flagged as high and 
low; however, this laboratory report is silent with respect 
to findings of hypoglycemia or any disability manifested by 
such symptoms.  In addition, a September 2006 report of VA 
examination includes a finding of no signs or symptoms 
suggesting acute or uncontrolled endocrine disease.  

The veteran's November 2007 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that his medical treatment for 
hypoglycemia is mainly diets and medications; however, VA 
outpatient treatment records are silent with respect to 
findings of or treatment for hypoglycemia.  

The Board acknowledges that hypoglycemia is currently noted, 
with the first notation appearing in service; however, the 
Board finds that this is not considered a disability for VA 
compensation purposes.  The evidence does not establish a 
disability associated with the symptom of hypoglycemia.  The 
September 2006 VA examination report includes the finding of 
no signs or symptoms suggesting acute or uncontrolled 
endocrine disease.  The veteran's medical records and current 
examinations do not show any underlying genitourinary or 
endocrine disorder that would result in hypoglycemia.  The 
Board acknowledges that the evidence shows low and high blood 
sugar; however, there is no disability to account for such 
findings.

Absent a diagnosed disability supported by pathology, service 
connection for hypoglycemia cannot be established.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Brown, 3 Vet. App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  There is no evidence 
regarding the pathology of an underlying disease in regards 
to the laboratory findings; there has been no diagnosis of a 
disease.  In the absence of a currently diagnosed disability, 
the claim of entitlement to service connection for 
hyperglycemia must be denied.


ORDER

Entitlement to service connection for hypoglycemia is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


